JUSTICE JONES, dissenting: I respectfully dissent. Plainly, the taxpayer in this case made a mistake in the manner it calculated the retailers’ occupation tax and the municipal retailers’ occupation tax. The mistake arose from a misinterpretation of the Illinois statutes or from a failure to make any investigation or inquiry regarding the Illinois statutes. In either event, there can be no question that the tax was collected from its customers, calculated, and paid by the taxpayer voluntarily. Under such circumstance the taxpayer is not entitled to a refund. See W. F. Monroe Cigar Co. v. Department of Revenue (1977), 50 Ill. App. 3d 161, 162, 365 N.E.2d 574, 575, where the court related the applicable law of Illinois: “It is well-established law in Illinois that a taxpayer’s right to a refund or credit can arise solely from statute, and that taxes voluntarily paid, and not under duress, cannot be recovered by the taxpayer in the absence of any statute providing for a credit or refund (People ex rel. Eitel v. Lindheimer (1939), 371 Ill. 367, 21 N.E.2d 318; Scoa Industries, Inc. v. Howlett (1975), 33 Ill. App., 3d 90, 337 N.E.2d 305.) This is true even if the taxing statute itself is unconstitutional. (S.A.S. Co. v. Kucharski (1972), 53 Ill. 2d 139, 290 N.E.2d 224.) It is also clear that the only statute allowing recovery or credit for an overpayment of sales or use taxes only permits such recovery where the taxpayer himself has borne the burden of the tax, either originally or by reason of an unconditional repayment. (Ill. Rev. Stat. 1975, ch. 120, par. 445.) Thus, if the taxpayer making the claim has passed the tax on to the customer by adding it to the purchase price, he is not entitled to credit although the taxes were paid in error. Chuck Thiel Auto Sales, Inc. v. Isaacs (1962), 24 Ill. 2d 302,181 N.E.2d 149.” I would reverse.